QUINCE, Judge.
Lynwood Taylor challenges his conviction for aggravated battery. We find no merit in his argument that the trial court erred in excluding evidence. We agree, however, that certain conditions of probation must be stricken.
The following special conditions of probation were not orally pronounced at sentencing and are hereby stricken: 1) condition eleven requiring the maintenance of an hourly log; 2) that portion of condition fourteen requiring appellant to pay for testing; 3) condition fifteen requiring appellant to pay $12.00 per year to First Step, Inc.; and 4) that portion of condition eighteen requiring appellant to pay for any evaluation or treatment for problems with alcohol or drugs. See State v. Hart, 668 So.2d 589 (Fla.1996); Roberson v. State, 654 So.2d 1256 (Fla. 2d DCA 1995); Hann v. State, 653 So.2d 404 (Fla. 2d DCA 1995); Luby v. State, 648 So.2d 308 (Fla. 2d DCA 1995); Nunez v. State, 633 So.2d 1146 (Fla. 2d DCA 1994).
CAMPBELL, A.C.J., and PATTERSON, J., concur.